THE        A~TBECNEY               GENERAL
                                        OFTEXAS
                                   AunTIN.TEXAm          78711
CnAWFORD     c.    MARTlN
  .4T-rORNEY DENJCRAL

                                          July 11,1972


      Honora.ble Ja,ck McLaughlin                         Opinion No. M-l 169
      Commissioner
      Bureau of Labor Statistics                         Re:     Whether the provisions of
      Performance Certification   Board                          Section 6 of House Bill 956,
        for Mobile Homes                                         being Article 52216 Va. C. S.,
      Box 12157, Capitol Station                                 the Uniform Sta,ndards Code
      Austin. Texas 78711                                        for Mobile Homes, defer the
                                                                 enforcement of Section 4,
                                                                 subpara.graph (A-2) of the
                                                                 Act until more tha.n twelve
                                                                 months a,fter the a,doption of
      Dear Mr. McLaughlin:                                       the Code7

           You request our opinion concerning the current enforceability      of
      Section 4 (a) (2) of Article 5221f, V. C. S., in light of the requirements
      of Section 6 thereof.

           Section 4 (a) (2) reads as follows:

                  “(2) It is unlawful for any person to sell or offer for sale
                  within this State any mobile home manufactured after the
                  effective da,te of this Act unless such mobile home meets
                  the plumbing, hea,ting a.nd electrical insta,llation require-
                  ments a.dopted by the board pursuant to this Act. [Empha:
                  s&added. ]

           Section 6 rea,ds as follows:

                  “Section 6. It is unlawful for a.ny dealer within or
                  without this State to sell or offer for sa,le to dealers
                  or to the public of this Sta,te any mobile home manu-
                  factured more than twelve months a.fter the adoption




                                               -5706-
                                                                  .     .




Honorable   Jack McLaughlin,   page 2 (   M-l   169)




       or promulgation of the Code unless said mobile home
       complies with the Code, bears a seal of approval
       issued by the department, a,nd is the manufactured
       product of a, manufacturer possessing a current certi-
       ficate of acceptability issued by the department. ”
       [Empha.sis a.dded. ]

    The “Code” referred   to in Section 6 is defined by Section 4 (j) as:

       “(j) The standards and requirements      adopted or pro-
       mulgated by the boa.rd for the installation of plumbing,
       heating and electrica, systems in mobile homes a,nd
       for the body and frame design a,nd construction of mobile
       homes shall be known as the Uniform Standards Code
       for Mobile Homes (hereina.fter referred to a.s the ‘Code’). ”

     Section 4 (a) (l), (2) refers to requirements   and standards for the
installation of plumbing, heating and electrica.    systems.    Section
4 (b) (l), (2) refers to requirements    and standards for body a~ndframe
design a.nd construction.     The former are effective and enforceable
immediately upon adoption by the boa.rd as to all mobile homes man-
ufa.ctured a,fter the effective da.te of the Act. The latter are effse
twelve (12) months after adoption by the board as to a,!1 mobile homes
manufactured after that effective date. both categories are part of
The “Code. I1

     Section 6 relates specifically  to mobile homes manufactured more
than twelve months after the a.doption or promulgation of the “Code. ”
body a.nd frame and construction sta.ndards, a.s part of the ‘Code, I’ are
not enforcea,ble against manufacturers      until after twelve (12) months
from the date of a.doption of standa,rds and requirements      therefor.
Section 4 (b) (2) and Section 5 (a). Section 6 prohibits sa,les by dealers     of
mobile homes made by a manufacturer who has not obtained a certi-
ficate of acceptability from the board.      The manufacturer ca.nnot
be required to obta.in a certificate   of acceptability until twelve (12)
months a.fter the board has adopted requirements        and standards for
body and frame design and construction.         Section 5 (a). To be consis-




                                     -5707-
Honorable Jack McLaughlin,      page 3 ( M-   1 i 69)




tent with Sections 4 (b) (2) and 5 (a), Section 6 can be operative
only a,fter twelve (12) months from the date the board a,dopts the
code body and frame and construction requirements      and standards,

     Therefore,   to construe the Act so as to give effect to a,11pro-
visions, we hold that the requirements    of Section 4 (a) (1) and (2)
are enforceable as of the date (December 15, 1971) the board adopted
requirements    and standards relating to the installation of heating,
plumbing and electrical     systems.


                                 SUMMAR.Y

        Section 4 (a) (2),, Article 5221f, V. C. S., relating
        to requirements    and standards for the installation
        of heating, plumbing and electrica,l systems in
        mobile homes, was enforceable immediately upon
        adoption by the Performance Certification     Board of
        regulations pertaining thereto on December 15, 1971.

                                       Yo r very truly,
                                        /JGJ




Prepared    by Rex H. White,   Jr.
Assistant   Attorney General

APPROVED.
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman




                                     -5708-
Honorable Jack McLaughlin,   page 4 ( M-1169)



Roger Tyler
Ha,rriet Burke
Austin Bray
Ben Harrison

SAMUEL D, MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                   -5709-